     Case 8:19-cv-00648-SK Document 22 Filed 08/27/20 Page 1 of 1 Page ID #:1506




1      Troy D. Monge, Esq.
       Law Offices of Martin Taller, APC
2      2300 E. Katella Ave, Suite 440
3      ANAHEIM, CALIFORNIA 92806
       TELEPHONE (714) 385-8100
4
       FACSIMILE (714) 385-8123
5      troymonge@hotmail.com
6      Attorney Bar #217035
       Attorneys for John R. Snider
7
8                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
9
10     JOHN R. SNIDER,                          )   No. SACV19-00648-SK
                                                )
11
               Plaintiff,                       )   ORDER AWARDING EQUAL
12                                              )   ACCESS TO JUSTICE ACT
13                    v.                        )   ATTORNEY FEES AND COSTS
                                                )
14     ANDREW M. SAUL,                          )
15     Commissioner of Social Security,         )
                                                )
16
               Defendant.                       )
17                                              )
18             Based upon the parties’ Stipulation for Award and Payment of Attorney
19     Fees:
20             IT IS ORDERED that the Commissioner shall pay attorney fees and
21     expenses the amount of FOUR THOUSAND NINE HUNDRED DOLLARS and
22     NO CENTS ($4,900.00), and costs under 28 U.S.C. § 1920 in the amount of ZERO
23     DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the
24     terms of the above-referenced Stipulation.
25
26     Dated: August 27, 2020
                                 __________________________________________
27                               THE HONORABLE STEVE KIM
28                               UNITED STATES MAGISTRATE JUDGE



                                                1
